Case 1:18-cv-07261-RJD-JRC Document 13-3 Filed 03/22/19 Page 1 of 12 PageID #: 299




                               EXHIBIT “B”
Case 1:18-cv-07261-RJD-JRC
  Case                      Document
        1:18-cv-07261-RJD-VMS        13-3
                              Document    Filed 12/20/18
                                        1 Filed 03/22/19 Page
                                                         Page 12 of
                                                                 of 11
                                                                    12 PageID
                                                                       PageID #:
                                                                              #: 1300




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   RISEBORO COMMUNITY PARTNERSHIP
   INC., formerly known as RIDGEWOOD
   BUSHWICK SENIOR CITIZENS COUNCIL,
                                                             Civil Action No.: _______
                                                                                18-cv-07261
   INC.,
                                  Plaintiff,
                                                             NOTICE OF REMOVAL
                        - against -

   SUNAMERICA HOUSING FUND NO. 682; SLP
   HOUSING I, LLC; and 420 STOCKHOLM
   STREET ASSOCIATES L.P,
                                Defendants.

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants

  SunAmerica Housing Fund No. 682 (“SHF 682”) and SLP Housing I, LLC (“SLP,” and

  collectively with SHF 682, “Defendants”), by their attorneys Nixon Peabody LLP, hereby remove

  the civil action bearing Index No. 523152/2018, pending in the Supreme Court of the State of New

  York, County of Kings, to the United States District Court for the Eastern District of New York,

  and in support of such, respectfully state as follows:

         1.    The bases for federal court jurisdiction over this matter are 28 U.S.C. §§ 1331, 1332,

   1340, and 1367.

         2.    On or about November 15, 2018, Plaintiff RiseBoro Community Partnership Inc.

   (“Plaintiff” or “RiseBoro”) commenced an action styled as RiseBoro Community Partnership

   Inc., formerly known as Ridgewood Bushwick Senior Citizens Council, Inc. v. SunAmerica

   Housing Fund No. 682, et al. by filing a Summons and Verified Complaint with the Clerk of the

   Supreme Court of the State of New York, County of Kings, Index No. 523152/2018.

         3.    Pursuant to 28 U.S.C. § 1446(a), Defendants attach hereto as Exhibit A, the

   Summons, Notice of Pendency, Verified Complaint, Affidavit of Service upon SLP Housing I,

   LLC, Affidavit of Service upon SunAmerica Housing Fund No. 682, Affidavit of Service upon

   420 Stockholm Street Associates L.P, and a Stipulation extending time to answer, move or
Case 1:18-cv-07261-RJD-JRC
  Case                      Document
        1:18-cv-07261-RJD-VMS        13-3
                              Document    Filed 12/20/18
                                        1 Filed 03/22/19 Page
                                                         Page 23 of
                                                                 of 11
                                                                    12 PageID
                                                                       PageID #:
                                                                              #: 2301




   respond to the Complaint, which constitute all of the “process, pleadings and orders” in this action

   to date, of which Defendants have received copies.

         4.    The Verified Complaint and Summons was served on Defendants on November 20,

   2018, within 30 days of the filing of this Notice of Removal.

                                    GROUNDS FOR REMOVAL

         A.      Federal Question Jurisdiction

         5.      This Court has subject matter jurisdiction in this action pursuant to 28 U.S.C. §§

  1331 and 1340 because the action raises necessary, disputed, and substantial issues relating to the

  federal low income housing tax credit program under the Internal Revenue Code and interpretation

  of parts of that federal tax law within the alleged causes of action for declaratory relief and breach

  of contract, and federal jurisdiction over this action does not disturb any congressionally-approved

  balance of federal and state judicial responsibilities. See Grable & Sons Metal Products, Inc. v.

  Darue Engineering & Mfg., 545 U.S. 308, 314 (2005).

         6.      Plaintiff alleges that this action concerns a “35-unit low income housing

  development” developed with the benefit of “Low-Income Housing Tax Credits (‘LIHTC’)”

  pursuant to 26 U.S.C. § 42 (i.e. the Internal Revenue Code). Compl. ¶ 1.

         7.      Plaintiff further alleges that Defendants’ actions are “at direct odds with Section

  42’s intent for perpetual not-for profit ownership.” Compl. ¶ 1.

         8.      Plaintiff alleges that the “LIHTC provision of the Internal Revenue Code, Section

  42 is a program that leverages private sector and [sic] investment, to develop and perpetuate low-

  income housing.” Compl. ¶ 14.

         9.      Plaintiff further alleges that “for the tax credits to enure to the benefit of an entity,

  a developer and an investor (the ‘Investor Partner’) enter into a partnership that will own the

  project.” Compl. ¶ 17.
                                                    2
Case 1:18-cv-07261-RJD-JRC
  Case                      Document
        1:18-cv-07261-RJD-VMS        13-3
                              Document    Filed 12/20/18
                                        1 Filed 03/22/19 Page
                                                         Page 34 of
                                                                 of 11
                                                                    12 PageID
                                                                       PageID #:
                                                                              #: 3302




          10.     According to Plaintiff, “over a period of ten years, the Investor Partner can claim

  annual tax credits to offset its tax liabilities over ten to fifteen years so long as the project complies

  with affordability restrictions (the ‘Compliance Period’), avoiding tax-credit recapture” under the

  LIHTC program. Compl. ¶ 19.

          11.     Plaintiff alleges that “Section 42 specifically contemplates and incentivizes a not-

  for-profit organization’s purchase of the LIHTC project for a statutorily prescribed below market

  price, in Section 42(i)(7) (the ‘Section 42 ROFR’).” Compl. ¶ 19.

          12.     According to Plaintiff, “Section 42 provides, in pertinent part:

                       (A)No Federal income tax benefit shall fail to be allowable to the
                         taxpayer with respect to any qualified low-income building merely
                         by reason of a right of 1st refusal held by the tenants (in cooperative
                         form or otherwise) or resident management corporation of such
                         building or by a qualified nonprofit organization (as defined in
                         subsection (h)(5)(C)) or government agency to purchase the
                         property after the close of the compliance period for a price which
                         is not less than the minimum purchase price determined under
                         subparagraph (B).

                       (B) Minimum purchase price. For purposes of subparagraph (A), the
                         minimum purchase price under this subparagraph is an amount
                         equal to the sum of—

                       a. the principal amount of outstanding indebtedness secured by the
                          building (other than indebtedness incurred within the 5-year period
                          ending on the date of the sale to the tenants), and

                       b. all Federal, State, and local taxes attributable to such sale.

                       Except in the case of Federal income taxes, there shall not be taken into
                       account under clause (ii) any additional tax attributable to the
                       application of clause (ii).”

          Compl. ¶ 20.

          13.     Plaintiff alleges that the “Restated Agreement (as hereinafter defined) [i.e. the

  Partnership Agreement] granted a Section 42 ROFR to RiseBoro in Section 12.03.” Compl. ¶ 21.



                                                      3
Case 1:18-cv-07261-RJD-JRC
  Case                      Document
        1:18-cv-07261-RJD-VMS        13-3
                              Document    Filed 12/20/18
                                        1 Filed 03/22/19 Page
                                                         Page 45 of
                                                                 of 11
                                                                    12 PageID
                                                                       PageID #:
                                                                              #: 4303




         14.     Plaintiff alleges that the “[Section 42] ROFR cannot be interpreted purely under

  New York common law, but must be interpreted consistent with the statutory scheme of Section

  42 as mandated by the Restated Agreement.” Compl. ¶ 59.

         15.     Thus, Plaintiff invokes the benefits and protections of Section 42 of the Internal

  Revenue Code in connection with the relief it seeks.

         16.     Plaintiff further alleges that “Section 42 [of the Internal Revenue Code] neither

  includes nor implies a bona fide third-party offer as a condition precedent for a ROFR holder to

  exercise its ROFR and such a limitation is inconsistent with the statutory scheme of Section 42 . .

  . .” Compl. ¶ 52.

         17.     Thus, Plaintiff plainly seeks an interpretation of Section 42 of the Internal Revenue

  Code in connection with the relief it seeks.

         18.     Plaintiff’s allegations raise a necessary and disputed issue of interpretation and

  application of 26 U.S.C. § 42(i)(7) and the entire federal Low Income Housing Tax Credit

  program, including its very purpose.

         19.     This federal issue is substantial because it has national scope and applies to

  hundreds or thousands of multifamily low-income housing developments nationwide that are

  financed by private investors under the LIHTC program who have granted rights to acquire

  property to a federally-qualified non-profit organization under Section 42(i)(7).

         20.     The federal issue is substantial as it requires clear and uniform interpretation and

  application, pursuant to Congressional intent, regulations implemented by the Internal Revenue

  Service, and regulatory guidance issued by the Internal Revenue Service consistent with state law

  and contract rights.

         21.     The U.S. Congress also made it clear that disputes “arising under any Act of

  Congress providing for internal revenue . . .” may be brought in the district courts of the United
                                                   4
Case 1:18-cv-07261-RJD-JRC
  Case                      Document
        1:18-cv-07261-RJD-VMS        13-3
                              Document    Filed 12/20/18
                                        1 Filed 03/22/19 Page
                                                         Page 56 of
                                                                 of 11
                                                                    12 PageID
                                                                       PageID #:
                                                                              #: 5304




  States pursuant to 28 U.S.C. § 1340. Plainly, this dispute, as characterized and pled by Plaintiff,

  involves the federal low income housing tax credit program under Section 42 of the Internal

  Revenue Code and is thus a dispute under an Act of Congress providing for internal revenue.

         22.     Federal jurisdiction over this action is not likely to disturb the federal and state

  judicial balance of responsibilities, since the issues in this case are unique and specific to the

  application of federal provisions as they relate to low-income housing developments established

  pursuant to Section 42 of the Internal Revenue Code.

         B.      Diversity Jurisdiction

         23.     This Court also has subject matter jurisdiction over this action because the Plaintiff,

  SHF 682, and SLP are diverse, and the citizenship of 420 Stockholm Street Associates L.P. should

  be disregarded as it is a formal or nominal party (as agreed by plaintiff) without any adverse

  interest against any party in the action. See Lincoln Prop. Co. v. Roche, 546 U.S. 81, 92-93 (2005).

  Moreover, the amount in controversy exceeds the monetary threshold for diversity jurisdiction.

         24.     Plaintiff alleges that “RiseBoro is a New York not-for-profit corporation organized

  and existing under the laws of the State of New York, with its principal place of business at 565

  Bushwick Avenue, Brooklyn, New York 11206.” Compl. ¶ 2.

         25.     Defendant SHF 682 is a foreign limited partnership, organized and existing under

  the laws of the State of Nevada, with its principal place of business in Los Angeles, California.

                  a.     The partners in SHF 682 are as follows: (i) its general partner is SAFG

                         Retirement Services, Inc., a Delaware corporation with a principal place of

                         business in Los Angeles, California; and (ii) its limited partners are: (A)

                         SunAmerica Affordable Housing Partners 162 (“SAAHP 162”), which is a

                         limited partnership formed under the laws of Nevada with a principal place

                         of business in Los Angeles, California; and (B) SunAmerica Affordable
                                                   5
Case 1:18-cv-07261-RJD-JRC
  Case                      Document
        1:18-cv-07261-RJD-VMS        13-3
                              Document    Filed 12/20/18
                                        1 Filed 03/22/19 Page
                                                         Page 67 of
                                                                 of 11
                                                                    12 PageID
                                                                       PageID #:
                                                                              #: 6305




                     Housing Partners 93 (“SAAHP 93”), which is a limited partnership formed

                     under the laws of Nevada with a principal place of business in Los Angeles,

                     California.

               b.    The partners in SAAHP 162 are a general partner (i) SAHP 162, L.P., a

                     Nevada limited partnership with a principal place of business in Carson

                     City, Nevada; and a (ii) limited partner, FNBC Leasing Corporation, formed

                     and existing under the laws of Delaware with a principal place of business

                     in Los Angeles, California.

               c.    The partners in SAAHP 162, L.P.          are a general partner (i) SAFG

                     Retirement Services, Inc. (f/k/a AIG Retirement Services, Inc.), a Delaware

                     corporation with a principal place of business in Woodland Hills,

                     California; and (ii) individuals as limited partners, none of whom resides in

                     New York.

               d.    The partners in SAAHP 93 are: (i) its general partner, SAHP 93, L.P., a

                     limited partnership formed under Nevada law with a principal place of

                     business in Reno, Nevada, and (ii) seven individuals as limited partners,

                     none of whom resides in New York.

               e.    The partners in SAHP 93, L.P. are: (i) general partners (A) SAFG

                     Retirement Services, Inc., a Delaware corporation with a principal place of

                     business in Woodland Hills, California, and (B) SA Affordable Housing,

                     LLC, a limited liability company formed under Delaware law with a

                     principal place of business in Woodland Hills, California; and (ii) limited

                     partner CED 42, LLC, a limited liability company formed under Delaware

                     law.
                                               6
Case 1:18-cv-07261-RJD-JRC
  Case                      Document
        1:18-cv-07261-RJD-VMS        13-3
                              Document    Filed 12/20/18
                                        1 Filed 03/22/19 Page
                                                         Page 78 of
                                                                 of 11
                                                                    12 PageID
                                                                       PageID #:
                                                                              #: 7306




                  f.    The sole member of SA Affordable Housing, LLC is: American General

                        Life Insurance Co., a Texas Corporation with a principal place of business

                        in Houston, Texas.

                  g.    Upon information and belief, and based on a reasonable investigation of

                        information presently available, the members of CED 42, LLC are diverse

                        from Plaintiff.

          26.    Defendant SLP is a limited liability company formed under Nevada law with a

  principal place of business in Los Angeles, California. The sole member of SLP is SunAmerica

  Affordable Housing Partners, Inc., a corporation formed and existing under the laws of California

  with a principal place of business in Los Angeles, California.

          27.    Accordingly, there exists complete diversity between Plaintiff and Defendants SHF

  682 and SLP.

          28.    Upon information and belief, and without admitting, and expressly denying the

  validity of Plaintiff’s causes of action, the amount in controversy exceeds the sum of Seventy-Five

  Thousand Dollars ($75,000.00), exclusive of interest and costs.

          29.    Plaintiff does not assert any cause of action against 420 Stockholm Street

  Associates L.P. The Complaint defines only SHF 682 and SLP as Defendants: “SunAmerica

  Housing Fund No. 682 (‘SunAmerica’) and SLP Housing I, LLC (‘SLP’) (collectively,

  ‘Defendants’).” Compl. pref.

          30.    Plaintiff asserts that 420 Stockholm Street Associates L.P. (the “Partnership”) “is

  named as a nominal defendant . . .” Compl. ¶ 7.

          31.    Upon information and belief, the Partnership has not appeared through counsel in

  this action.



                                                  7
Case 1:18-cv-07261-RJD-JRC
  Case                      Document
        1:18-cv-07261-RJD-VMS        13-3
                              Document    Filed 12/20/18
                                        1 Filed 03/22/19 Page
                                                         Page 89 of
                                                                 of 11
                                                                    12 PageID
                                                                       PageID #:
                                                                              #: 8307




         32.     The Partnership is not and cannot be a party to the Restated Agreement, as

  referenced in the Complaint.

         33.     The Partnership does not assert any adverse or disputed position or interest with

  regard to Plaintiff’s causes of action or Defendants’ anticipated defenses.

         34.     Therefore, pursuant to 28 U.S.C. § 1441, the United States District Court for the

  Eastern District of New York has jurisdiction over this action under 28 U.S.C. § 1332(a), due to

  the complete diversity of citizenship between Plaintiff and all non-nominal Defendants and

  because the amount in controversy exceeds the statutory monetary threshold.

         C.      Venue

         35.     Venue is proper in this District pursuant to 28 U.S.C. § 1441(a), because the United

  States District Court for the Eastern District of New York is the district and division within which

  the state court lawsuit is pending.

         D.      Other Matters

         36.     Defendants have filed a Civil Cover Sheet contemporaneously with the filing of

  this Notice.

         37.     Attached hereto as Exhibit B is a true and correct copy of the electronic docket for

  this action, currently pending in the Supreme Court of New York, County of Kings.

         38.     Defendants SHF 682 and SLP were served with a copy of the Verified Complaint

  on November 20, 2018. Accordingly, this Notice of Removal is timely filed within thirty (30)

  days of receipt of the Verified Complaint.

         39.     Pursuant to the foregoing, 420 Stockholm Street Associates L.P. is a nominal party.

  Accordingly, its consent to removal of this action is not required. See Ok Yeon Cho v. District of

  Columbia, 547 F. Supp. 2d 28 (D.D.C. 2008). SHF 682 and SLP file this Notice of Removal

  jointly. Accordingly, all Defendants, other than nominal or formal parties, consent to removal.
                                                   8
Case 1:18-cv-07261-RJD-JRC
  Case                      Document
        1:18-cv-07261-RJD-VMS        13-31 Filed
                               Document    Filed 03/22/19
                                                 12/20/18 Page
                                                          Page 10
                                                               9 ofof11
                                                                      12PageID
                                                                         PageID#:#:9308




          40.     The time in which Defendants SHF 682 and SLP must answer, move against, or

   otherwise respond to the Verified Complaint was extended through and including January 31,

   2019, pursuant to the procedures of the Supreme Court of the State of New York, County of

   Brooklyn, by a Stipulation filed on December 12, 2018, and Plaintiff has consented to an order

   from this Court adopting the same extension of the deadline otherwise set by the Federal Rules of

   Civil Procedure.

          41.     Written notice of the filing of this Notice will be given promptly to all adverse

   parties and, together with a copy of the Notice of Removal, will be filed with the Clerk of the

   Supreme Court of the State of New York, County of Kings, as provided by 28 U.S.C. § 1446(d).

          42.     Defendants file this Notice of Removal solely for the purpose of removing the

   action pending in the Supreme Court of the State of New York, County of Kings, Index No.

   523152/2018, and they do not waive, and specifically reserve, any and all defenses which might

   be available to them.

                                           CONCLUSION

          43.     As demonstrated above, the requirements of 28 U.S.C. §§ 1331, 1332, 1340, 1367,

   1441, and 1446 have been met. This Court has jurisdiction over this action, and this action is one

   which may be removed to this Court pursuant to 28 U.S.C. § 1441, because it is a civil action of

   which this Court has original jurisdiction. Further, this Notice of Removal is timely filed within

   thirty (30) days of Defendants’ first receipt of the initial pleading as required by 28 U.S.C. §

   1446(b). Removal is therefore proper.




                                                   9
Case
 Case1:18-cv-07261-RJD-JRC
       1:18-cv-07261-RJD-VMSDocument 13-3
                              Document    Filed12/20/18
                                       1 Filed  03/22/19 Page
                                                          Page10
                                                               11ofof11
                                                                      12PageID
                                                                         PageID#:#:10
                                                                                    309




            WHEREFORE, Defendants SHF 682 and SLP respectfully request that the action now

   pending in the Supreme Court of the State of New York, County of Kings, bearing Index No.

   523152/2018, and entitled RiseBoro Community Partnership Inc., formerly known as Ridgewood

   Bushwick Senior Citizens Council, Inc. v. SunAmerica Housing Fund No. 682, et al., be removed

   to this Court.

   Dated:     December 20, 2018                             Respectfully submitted,
              Jericho, New York                             NIXON PEABODY LLP


                                                         By: /s/ Juan Luis Garcia
                                                            Juan Luis Garcia, Esq.
                                                            50 Jericho Quadrangle, Suite 300
                                                            Jericho, New York 17530
                                                            (516) 832-7500

                                                         Attorneys for Defendants Sunamerica
                                                         Housing Fund No. 682 and SLP Housing
                                                         I, LLC




   TO:

   GOLDSTEIN HALL PLLC
   Brian J. Markowitz, Esq.
   80 Broad Street, Suite 303
   New York, New York 10004
   (646) 768-4100

   Attorneys for Plaintiff
Case
 Case1:18-cv-07261-RJD-JRC
       1:18-cv-07261-RJD-VMSDocument 13-3
                              Document    Filed12/20/18
                                       1 Filed  03/22/19 Page
                                                          Page11
                                                               12ofof11
                                                                      12PageID
                                                                         PageID#:#:11
                                                                                    310




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
    RISEBORO COMMUNITY PARTNERSHIP
    INC., formerly known as RIDGEWOOD
    BUSHWICK SENIOR CITIZENS COUNCIL,
                                                            Civil Action No.: _______
                                                                               18-cv-07261
    INC.,
                                   Plaintiff,
                                                            CERTIFICATE OF SERVICE
                        - against -

    SUNAMERICA HOUSING FUND NO. 682; SLP
    HOUSING I, LLC; and 420 STOCKHOLM
    STREET ASSOCIATES L.P,
                                 Defendants,

          The undersigned attorney hereby certifies that on the 20th day of December, 2018, a true

   and correct copy of the foregoing Notice of Removal was served via the New York State Unified

   Court Electronic Filing System upon the following:

           GOLDSTEIN HALL PLLC
           Brian J. Markowitz, Esq.
           80 Broad Street, Suite 303
           New York, New York 10004
           (646) 768-4100




   Dated: December 20, 2018
          Jericho, New York

                                                             /s/ Juan Luis Garcia
                                                             Juan Luis Garcia




                                                 11
